Citation Nr: 0607264	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  00-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral knee 
degenerative joint disease (DJD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
November 1983 to March 1984.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2000 rating action that denied service 
connection for bilateral knee DJD.  The appellant filed a 
Notice of Disagreement in March 2000, and the RO issued a 
Statement of the Case subsequently that month, and a 
Supplemental SOC (SSOC) in August 2000.  The appellant filed 
a Substantive Appeal in September 2000.

In July 2003, the appellant testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.; a transcript of the hearing is of 
record.

In February 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After completing the requested action to the 
extent possible, the RO continued the denial of service 
connection (as reflected in the January 2006 SSOC), and 
returned this case to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Bilateral knee DJD was first manifested many years post 
service, and there is no competent and persuasive medical 
evidence of a nexus between such current disability and any 
incident of the appellant's ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee DJD 
are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the November 1999 RO letter, the February 2000 rating 
action, the March 2000 SOC, the June 2000 RO letter, the 
August 2000 SSOC, the October 2000, June 2003, March and 
November 2004, and March and July 2005 RO letters, and the 
January 2006 SSOC and RO letter, the appellant was variously 
notified of the law and regulations governing entitlement to 
the benefit sought on appeal, the evidence that would 
substantiate her claim, and the evidence that had been 
considered in connection with her appeal.  Thus, the Board 
finds that the claimant has received sufficient notice of the 
information and evidence needed to support her claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the March and November 2004 RO letters, SOC, 
and SSOCs variously informed the appellant of what the 
evidence had to show to establish entitlement to the benefit 
she sought; what information or evidence VA still needed from 
her; what evidence VA had retrieved and considered in her 
claim; what evidence she had to furnish; what she had to do 
to obtain assistance from VA in connection with her appeal; 
and that VA would make reasonable efforts to help her get 
evidence necessary to support her claim, such as medical 
records (including private medical records), if she gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter RO letters specifically informed the 
appellant of the VCAA's requirements, and notified her that 
she could help with her claim by informing VA of any 
additional information or evidence that she wanted it to try 
to obtain for her, where to send additional evidence or 
information concerning her appeal, and where she could 
request assistance if needed.  The latter March 2004 RO 
letter specifically notified the claimant to furnish any 
medical reports that she had that pertained to her claim, and 
the November 2004 RO letter specifically notified her to 
furnish any evidence in her possession that pertained to her 
claim.  Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by her and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a claimant of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by him; and (4) a request by VA that the claimant provide any 
evidence in his possession that pertains to the claim.  As 
indicated above, all four content of notice requirements have 
been met with respect to the claim herein decided.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, documents strictly 
meeting the VCAA's notice requirements were not, nor could 
they have been, furnished to the claimant prior to the 
February 2000 rating action on appeal, inasmuch as the VCAA 
was not enacted until November 2000.  However, the Board 
finds that any lack of full, pre-adjudication notice strictly 
meeting the VCAA's notice requirements in this appeal does 
not prejudice the appellant in any way.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect, such that the error affects the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating action, several RO letters, SOC, and SSOCs issued 
between 1999 and 2006 have repeatedly explained to the 
appellant what was needed to substantiate her claim.  As a 
result of RO development and the Board's remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the claimant's appeal.  The RO most recently readjudicated 
her claim on the merits in January 2006 on the basis of all 
the evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
of the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative 
as well as pursuant to the Board's remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate her claim, 
to include obtaining available service and post-service VA 
and private medical records from the time of her military 
service to 2005, all of which has been associated with the 
claims file and considered in adjudication of this claim.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing evidence in 
addition to that noted above, pertinent to the claim on 
appeal, that has not been obtained.  In November 2005, the 
appellant notified the RO that, in the event certain private 
medical records sought had not been received, it should 
proceed with adjudication of her claim without those records.   

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by adjudication of the claim on appeal at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. § 101(24), 106, 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the appellant asserts her entitlement to 
service connection for bilateral knee DJD that had its onset 
during ACDUTRA.  During the July 2003 Board hearing, she 
testified that she was told that she had knee arthritis in 
service in late 1983 or early 1984; however, she also stated 
that subsequent tests in service in early 1984 were negative 
for arthritis.

The service medical records show the appellant's complaints 
of knee pain in late 1983 and early 1984, and she is service 
connected for bilateral knee strain, but they are negative 
for findings or diagnoses of any knee DJD.  Numerous post-
service private medical records developed from 1995 to 1998 
are similarly negative for any knee DJD.  In fact, December 
1998 and November 1999 VA X-rays specifically found the knees 
to be normal.  

The first post-service evidence indicative of bilateral knee 
DJD was in May 2000, over 16 years post service, at which 
time P. Sedacca, M.D., noted the appellant's complaints 
including bilateral knee pain following a motor vehicle 
accident.  X-rays at the Hahnemann University Hospital 
revealed mild left knee degenerative changes.  Right knee 
magnetic resonance imaging by I. Darocha, M.D., revealed DJD 
of the patellofemoral articulation.  Numerous post-service VA 
outpatient records developed through March 2005 show 
continuing treatment of the appellant for several 
disabilities including bilateral knee DJD, but contain no 
medical opinion linking such DJD to military service.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the claim for service 
connection must denied in the absence of any competent and 
persuasive evidence of a nexus between the appellant's 
bilateral knee DJD diagnosed in 2000 and any incident of her 
1983-84 ACDUTRA.  Simply stated, the record contains no 
medical opinion of a nexus between the bilateral knee DJD 
diagnosed many years post service and any incident of 
military service.  Rather, the available medical history 
links the bilateral knee DJD with an intercurrent post-
service injury in a motor vehicle accident in May 2000. 

The  Board has considered the appellant's assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, she 
simply is not competent to render a probative opinion on a 
medical matter-such as whether there is a medical 
relationship between current knee DJD and her military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for bilateral knee DJD must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of competent and persuasive evidence to 
support the claim, that doctrine is not applicable. See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral knee DJD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


